Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	2.  This communication is in response to the amendment filed 30 December 2021. Claims 1, 2, 11, and 12 have been amended. Claims 1-21 are pending.

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 30 December 2021 has been entered.

Response to Remarks/Amendment
	4.  Applicant's remarks filed 30 December 2021 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

	In response to rejection(s) of claim(s) 1-21 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 30 August 2021, Applicant provides the following remarks:
“The amendments made herewith clarify the practical application of the inventive concept, and therefore satisfy Step 2A, Part Two of the 2019 Revised Patent Subject Matter Eligibility Guidance, by specifying that external access control is actuated for activating one or more of an alert, a camera, or a door that grants that limits access relative to the affected organizational facility, in response to the defined risk assessed by earlier processing elements.. the defined risk modeled in those processing elements with specific outputs that are realized in the physical world. The claims now also clearly recite additional elements that amount to significantly more than the judicial exception…” 

The examiner respectfully disagrees. The applicant argues that the concepts demonstrate practical application and are significantly more. The access control is directed to “one or more of” an “alert”. At least the alert embodiment is reasonably understood to encompass any form of alert, i.e., it amounts to no more than a message. There does not appear to be any “integration” between the implemented camera or door actuation, or the actuation in general, and the risk assessment. The actuated cameras and/or door controls are identified in the spec as largely generic systems external to the inventive method. Therefore, the amendments do not demonstrate practical application through an inventive concept and do not amount to significantly more than the judicial exception. Therefore, the rejection is maintained.

The applicant argues “…mental processes, or methods of organization human activity, appears to represent a mis-characterization…Applicant's invention can be characterized…as invoking a "stimulus/analysis/decision/action" paradigm…to implement physical activity outside its system while still providing some information to internal users if needed…that ties input and output together in a manner that addresses realistic needs of many organizations, and especially now in more contemporary organizations where not all of these capabilities can be co-located with the people of the organization… invoked within the organizational risk management service utilizes a structured form of responses…”

The examiner respectfully disagrees. The applicant argues that the claims do not demonstrate a mental process or organizing human activity and are therefore not abstract. However, the stimulus/analysis/decision/action process described by the applicant for the user to determine needs of the organization with inputs and outputs represents the evaluation, observation and judgement of the inputs and outputs of information described by the applicant for the organization. Therefore, according to the 2019 Revised Patent Subject Matter Eligibility Guidance, this process constitutes a mental process and an abstract idea. Furthermore, the applicant specifically states that this process invokes organizational risk management service with the inputs and outputs of information which is a fundamental economic principle of mitigating risk which is also described by the 2019 Revised Patent Subject Matter Eligibility Guidance as organizing human activity and therefore also an abstract idea. Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 1-21 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

 
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than external systems, data processing modules, a computing environment, processor, program, camera, door, device and computer-readable non-transitory storage medium. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for generating output data as an event relay representing an outbound alert to address the defined risk is transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into 
0080 “The management portal and user interfaces may be provided as part of a user support tool that allows users to configure this functionality within the risk assessment and mitigation platform 140 and risk management service 100, and settings for the performance of this functionality. This may be done using a display on a graphical user interface, and/or via web-based or application-based modules. Tools and pull-down menus on such a display (or in web-based or application-based modules) may also be provided to customize these functionalities and monitor performance within the risk assessment and mitigation platform 140 and risk management service 100. Users may access the support tool, management portal, and user interface 200 using desktop, laptop, mobile, and mainframe computing systems, as well as applications resident on such systems, and on mobile telephony, tablet, or wearable computing devices.”

Which shows that system for performing risk assessment, with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the updating step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processors, nor the information access steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.

(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claim 11 also contain the identified abstract ideas above, with the additional elements of an engine, interfaces and a system which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 2 also contain the identified abstract ideas, further limiting them such as communicating the event relay, the communicating the event relay further comprising one or more of pushing a notification, assigning a task, sending a message, sending a command, and sending a notification 
Claims 12 also contain the identified abstract ideas, further limiting them such as wherein the system manager generates an event relay that represents an outbound alert, and wherein the event relay is one or more of a notification pushed, a task assigned, a message sent or the one or more external systems, a command sent to the one or more external systems, and a notification sent to the one or more external systems (Transmitting Information, observation; a Mental Process and mitigating risk, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with additional elements “mobile clients” to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Claims 6 and 16 also contain the identified abstract ideas, further limiting them such as the analyzing metadata further includes comparing the messages generated with the messages generated to identify the registered organizational users and the organizational facilities that are affected by the defined risk (Analyzing Information, evaluation and judgement; a Mental Process and Mitigating Risk, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with additional elements “mobile clients” to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Claims 9 and 19 also contain the identified abstract ideas, further limiting them such as the analyzing the input data further comprises facilitating communications, including: a set of inbound information for exchanging information between the organization and the one or more mobile clients, a set of inbound application programming for exchanging information between the organization and, a set of outbound information for relaying the one or more action requests, and a set of outbound for 
Claims 3-5, 7, 8, 10, 13-15, 17, 18, 20, and 21 also contain the identified abstract ideas, further limiting them such as integrating risk information, which are all part of the abstract ideas presented, with additional elements of mobile clients, systems, mobile device, database, and interfaces to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-21 are ineligible.
6. Claims 11-21, drawn to a system defined merely by software, or terms synonymous with software or files, represents functional descriptive material (e.g. data structures or software) per se. Such material is considered non-statutory when claimed without appropriate corresponding structure. Here, in the broadest reasonable interpretation consistent with the specification, the applicant's elements of “engine”, “system”, “mobile clients”, “mobile device”, “interfaces”, “camera”, “door” and “database” encompasses functions that can be executed entirely as software per se. Programs do not recite a structure, and in the broadest reasonable interpretation can be software which is used for controlling hardware as the specification does not specify this. As currently written, the claimed system lacks structure, and thus is non-statutory
               For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice



Subject Matter Overcoming Art of Record
7. Claims 1-21 are objected to as being dependent upon a rejected base claim, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.
The reasons as to why the Claims would be allowable over the prior art are:
	The closest prior art of record are Lang (U.S. Publication No. 2019/0014153), Levy (U.S. Publication No. 2019/0319987), and Bejarano (U.S. Publication No. 2017/0126740).  While Lang teaches the managing implementation of policies in an information technologies system receives policy functions, with refinement templates and at least one available policy function while considering the risk associated with the various actions, it does not teach the utilization of risk information for events related to facilities information. While levy teaches an interface for a threat management facility of an enterprise network which supports the use of third-party security products within the enterprise network by providing access to relevant internal instrumentation for managing risk it does not teach the programming interfaces for specific information exchange related to risk. While Bejarano teaches optimizing the placement of automatically generated rules within security policies where interacting with the graphical representation of rules rendered by the threat control module is done to respond to the interaction to detect security risks, it does not teach the utilization of a rules engine for various policies and procedures. None of the above prior art explicitly teaches an organizational risk management service includes a risk assessment and mitigation platform for evaluating organizational risk where the service includes interfaces for managing connections with organizational and external 

Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 20190014153 A1
LANG; Ulrich et al.
AUTOMATED AND ADAPTIVE MODEL-DRIVEN SECURITY SYSTEM AND METHOD FOR OPERATING THE SAME
US 10896160 B2
Denyer; Jacob Anthony et al.
Discovery and migration planning techniques optimized by environmental analysis and criticality
US 20040107125 A1
Guheen, Michael F. et al.
Business alliance identification in a web architecture
US 6519571 B1
Guheen; Michael F. et al.
Dynamic customer profile management
US 20190387003 A1
Ford; Richard A. et al.
Using Expected Behavior of an Entity When Prepopulating an Adaptive Trust Profile
US 20190319987 A1
Levy; Joseph H. et al.
INTERFACE FOR NETWORK SECURITY MARKETPLACE
US 20190288915 A1
Denyer; Jacob Anthony et al.
DISCOVERY AND MIGRATION PLANNING TECHNIQUES OPTIMIZED BY ENVIRONMENTAL ANALYSIS AND CRITICALITY
US 20180329744 A1
SHEAR; Victor Henry et al.
TAMPER RESISTANT, IDENTITY-BASED, PURPOSEFUL NETWORKING ARRANGEMENT
US 20170126740 A1
Bejarano Ardila; Oscar Leonardo et al.
INTEGRATED SECURITY SYSTEM HAVING RULE OPTIMIZATION
US 20160359915 A1
Gupta; Sunil Kumar et al.
POLICY-DRIVEN COMPLIANCE
US 20110054968 A1
GALAVIZ; Fernando V.
CONTINUOUS PERFORMANCE IMPROVEMENT SYSTEM




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        3/7/2022

/ROBERT D RINES/Primary Examiner, Art Unit 3683